Citation Nr: 0900732	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-32 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left hand 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2005 and May 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The September 
2005 rating decision denied service connection for a left 
shoulder disability and a left hand disability.  The May 2006 
rating decision denied service connection for bilateral 
hearing loss disability.  

In November 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years 
thereafter, and has not been etiologically linked to service.

2.  A left shoulder disability was not shown in service and 
current medical evidence reveals no complaints or findings of 
such.

3.  A left hand disability was not shown in service and 
current medical evidence reveals no complaints or findings of 
such.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Left hand disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  .

In this case, in letters dated in July 2004 and February 
2006, issued prior to the respective decision on appeal, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  A letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in March 2006.  The claims were 
last readjudicated in March 2007 and July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records, a VA examination report, and hearing testimony.  
Moreover, in a July 2008 correspondence, the veteran 
indicated that he had no other relevant information or 
evidence to submit to substantiate his claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process by 
submitting release forms and providing testimony at hearings.  
Thus, he was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



I.  Bilateral Hearing Loss Disability

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The veteran claims that he is entitled to service connection 
for bilateral hearing loss because it is the result of 
excessive noise exposure during active service.  The 
veteran's service records indicate that his MOS was light 
truck driver.  A separation qualification record notes that 
the veteran hauled supplies (via a two and a half ton truck) 
such as ammunition, rations, and clothing from beachheads and 
supply depots to front lines.  He specifically contends that 
in accordance with his duties as a light truck driver, he was 
exposed to steel artillery firing without ear protection.  At 
the Travel Board hearing the veteran answered positively the 
question from his representative regarding whether he worked 
as a cannoneer or actually loaded artillery.  

The veteran's service treatment records are negative for 
complaints or findings with respect to hearing loss, and his 
separation examination notes normal hearing using the 
whispered voice test.  Although the veteran states that his 
hearing deteriorated beginning just after active service, 
there are no medical records indicating any treatment for or 
complaints of hearing loss until October 2005, when the 
veteran was diagnosed through VA.  Moreover, on his original 
application for benefits filed in 1946, the veteran claimed a 
bad back and bad eyes, but made no reference to hearing loss.

The record reflects that in May 2006, the veteran underwent a 
VA examination.  The report of that examination notes that 
during service the veteran was involved in building a camp 
for soldiers and that he trained in combat engineers.  He 
further stated that he was a truck driver.  In that capacity, 
he carried food and ammunition to the front lines, where he 
was exposed to bombs and artillery, without the benefit of 
ear protection.  After service, the veteran was employed as a 
truck driver for U.S. Steel.  He also operated a bulldozer 
and other heavy equipment without the use of ear protection.  
The examiner noted that test results indicate bilateral mild 
to severe sensorineural hearing loss.  The examiner stated 
that there is no way to know the status of the veteran's 
hearing when he left the military, as the 15/15 whispered 
voice test used at that time is not currently considered 
valid.  Therefore, the examiner stated that she could not 
give an opinion regarding the etiology of the veteran's 
hearing loss without resorting to mere speculation.

Thus, the medical evidence shows no evidence of hearing loss 
disability in service or until nearly 60 years thereafter.  
Additionally, there is no medical opinion linking the 
veteran's current bilateral hearing loss disability with 
noise exposure during military service.  In this regard, an 
award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain 
v. West, 11 Vet. App. 124, 127 (1998). 

In essence, the evidence of a nexus between the veteran's 
bilateral hearing loss disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection is not in order for bilateral 
hearing loss disability.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in the instant appeal.  

II.  Left Shoulder Disability and Left Hand Disability

The veteran contends that he is entitled to service 
connection for a left shoulder disability and a left hand 
disability because they were incurred during a truck accident 
during service.  Specifically, the veteran contends that in 
November 1945 he was training a new recruit to drive a truck 
loaded with oil pipeline pipe from France to Belgium, when 
the trainee lost control of the truck and they went off the 
road into a ravine.  As a result, he injured his left 
shoulder.  At the Travel Board hearing, the veteran seemed to 
indicate that the disability involving his left hand is a 
radiating type of pain from his shoulder disability.  

The veteran's service treatment records are negative for 
complaints or findings with respect to his left shoulder 
and/or his left hand, to include as a result of a motor 
vehicle/truck accident.  The separation examination is 
negative for findings with respect to the left shoulder or 
hand.  No musculoskeletal defects were found.  The veteran 
testified at his Travel Board hearing that he did not receive 
treatment for his shoulder in service, and that he did not 
receive any scars from the accident.

The post-service medical evidence is entirely negative for 
complaints of or treatment for any left shoulder or left hand 
problems.  The veteran testified at the Travel Board hearing 
that in 1946 he underwent a physical examination for 
employment purposes and his left shoulder was found to be 
"loose."  

VA treatment records dating from 2004 through November 2006 
reveal no complaints or findings concerning his left shoulder 
or hand.  Private treatment records reflect no treatment 
relevant to the claimed conditions.

Without evidence of a current left shoulder or hand 
disability, the veteran's claims for service connection for a 
left shoulder disability and a left hand disability must 
fail.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board notes that a VA examination has not been scheduled 
with respect to the left shoulder and hand claim.  However, 
in the absence of a disease, injury or event in service and a 
current condition, a VA examination is not required.  
38 C.F.R. § 3.159(c)(4).

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left hand disability 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


